Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Withdrawal of the Advisory Action
The advisory action mailed on 08/08/22
Response to Amendment and Argument
The response filed on 3/2/22 has been entered. 

Applicant’s arguments filed 3/2/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 16-25 and 27-34 are pending in this office action.
		

The rejection of claims 16-19, 25 and 32-34 under 35 U.S.C. 102, is withdrawn due to the amendment of the claims.  
 Minor correction: The at last… should be at least.
	
Necessitated by amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al. (WO 2013/190102) in view of Mac Dermott et al (WO 2012/035512A1) and further in view of (Liu et al. (US 2012/0014888 41) and as evidenced by Crosslinked Alkyl Acrylates (2011) and Kurkai-Siebert et al. (US 2015/0004109) .
Pierre teaches a composition comprising a moisturizer (i.e., oils, an emollient- a non-volatile liquid oils or ester oils (see pg. 14, lines 6- 29+, as required by instant claims 16-18) and may also comprise an ester oil (i.e., isostearyl lactate, see pg. 14, lines 10-28, as required by instant claim 19)  and specifically teach that the oil phase comprises at least one oil from 5-50%, see pg. 15, lines 34-35, thus overlaps as required by instant claim 5), at least one, film forming polymer (i.e., a silicone resin, see pg. 9, lines 36+ and pg. 10, lines 1-15, as required by instant claim 16 and 22 and is modified by silylation (see pg. 8, lines 25+, as required by instant claim 25) wherein the filler is hydrophobic silica (see pg. 10, lines 5+, as required by instant claim 16) and comprises an acrylic polymer powder (see pg. 10, lines 28+) and a perlite (see abstract from 0.05-5%, see pg. 8, lines 1-5 as required by instant claims 31, wherein each fillers are at 0.5%, see pg 22, lines 15+) wherein the at least one acrylic polymer is chosen from co-polymers (see pg. 10, lines 35+, and pg. 22, lines 15+,  as required by instant 26, as required by instant claim 10) and comprises at least a UV filter (see pg. 17, lines 5+) wherein the composition is a makeup foundation (see pg., 17, lines 1+) preferably a liquid emulsion (see pg. 13, lines 27+, as required by instant claims 33-34) to be applied to the keratin substance (see pg. 1, lines 6-16) and acrylic polymer powders (see pg. 10, lines 28+), polyurethane (as required by instant claim 16 (i.e., powders of urethane polymer, see pg. 4, lines 1+) wherein it makes it possible to improve the skin mattness in lasting manner (see pg 2, lines 15+)
With regards to instant claims 28- 29, wherein the at least one acrylic polymer is especially of polymethyl methacrylate such as an ethylene glycol dimethacrylate/lauryl methacrylate copolymer powder (see pg 9, lines 1+). 
Although Pierre did not exactly teach the amount of moisturizer, the fact that the references teaches the addition of a moisturizer in the formulation, it is within the purview of the skilled artisan to experiment the suitable amount for the required effect.  MPEP 2144.0511, recites, generally differences in concentration will not support the patentability of a subject unless the criticality is shown. 
Additionally, based on the end use or product, the one skilled in the art would try where “an invention is obvious to try” where the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful, Merck & Co V. Biocraft Laboratories Inc., 10 USPQ2D 1813(Fed. Cir. 1919); In re O' Farrel, 7USPQ2D 1673, 1681 (Fed. Cir. 1988).   That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". Thus, one of ordinary skill in the art would have been motivated to use the teachings of Pierre at the time the claimed invention was made to reach Applicant’s instant claimed invention.
Mac Dermott et al. teach a composition comprising perlite (see pg 4), polyurethane powder (see pg 6, lines 3+) wherein the polyurethane powder is hexamethylene diisocynate/trimethylol hexyllactone (see pg 31 as required by instant claim 16 in part and 27), a fatty phase (i.e., oil), moisturizer (i.e., a non-volatile as required by claims 17- 18) from 1%-45% or 5%-40%(see pg 23, lines 10+, as required by instant claims 20-21), fillers at 10-60%, (see pg 8, lines 1+), a UV filler (see pg 27, lines 29+), silicone resins (as required by instant claims 16, 22 and 25 see pg 22, lines 16+ from 0.5-30%, 1-25% (see claim 10, as required by instant claim 22), crosslinked acrylic polymers (see pg 5, lines 30+, as required by instant claim 28) to be applied to the keratin substance (as required by instant claim 35 (see pg 3, lines 28+) as a makeup (see abstract, pg 2, lines 13+). Although, Mac Dermott fails to teach the acrylic polymer is from lauryl methacrylate/glycol dimethyacrylate cross polymer. As further limited by claims 27-29, these polymers are urethane polymers, nonetheless teaches that the composition comprises acrylic cross polymers and therefore one of ordinary skill in the art would have been motivated to use any of the acrylic cross polymer with a reasonable expectation of success based on the end use of the composition  (see as evidenced by Crosslinked acrylates (attached).  
Liu is applied for the teaching of the instant claim 29. Liu teaches polymers such as lauryl methacrylate/glycol dimethacrylate crosspolymer is used in a composition for reducing the shine of the skin (see Tables 1 and 2, para 0031-0032).
Kurkai-Siebert teaches a liquid composition for cosmetics (see abstract and 0010) comprising  penaerythritol and succinic acid (see 0104 and 0069) and dicarboxylic acid wherein the alcohol is from C1-C12 (see 0046) Thus the at least one moisturizer is accounted for.
 It would have been obvious to one skilled in the art to be motivated to combine the cited prior art and formulate a composition to benefit the skin or keratinous body with the agents taught by Pierre, Mac Dermott, Liu and Kurkai-Siebert, with a reasonable expectation of success that incorporating the polymer reduces the appearance of shiny or oily skin and imparts a topical matte finish when applied to human skin, and the composition imparts a matte finish for six hours or longer. The composition absorbs sebum from the skin, while reduces the appearance of shiny or oily skin. The polymeric microparticles impart a long-lasting matte finish on the skin when formulated into a composition at an appropriate level. In addition, the composition also provides a smooth, powdery, dry skin feel during and after the application of the product. Moreover, by applying the composition it is possible to both deliver a skin care agent or drug to the skin and impart a matte skin finish simultaneously (as taught by Liu).  Additionally, one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. 

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/10/22